Citation Nr: 0515556	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION
Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1959 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO, which denied 
the veteran's claim.

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  



FINDING OF FACT

The currently demonstrated right shoulder arthritis is shown 
as likely as not to be due any injury suffered while the 
veteran was on active duty in Navy.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by right shoulder arthritis is due to 
an injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that a further 
search for service medical records to include records from 
the Charleston Naval Hospital would be futile.  Indeed, 
several inquiries by the RO to include that end were 
unsuccessful.  Nonetheless, the Board has concluded that 
further evidentiary development is not necessary before 
rendering a decision in this appeal.  

The veteran has testified that he suffered a right shoulder 
injury during service in 1960, which required surgery and a 
month of convalescence.  This important evidence is confirmed 
by the medical evidence that was present in connection with 
his claim.  The submitted medical evidence also serves to 
provide reliable clinical findings that sufficiently describe 
the current extent of his right shoulder disability and 
provide a basis for relating this to an earlier injury.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
currently demonstrated right shoulder arthritis as likely as 
not is due to the injury sustained by the veteran during his 
period of service.  By extending the benefit of the doubt to 
the veteran, service connection is warranted.  



ORDER

Service connection for the right shoulder arthritis is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


